NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HELEN LE; KHANG NINH,                           No. 16-17308

                Plaintiffs-Appellants,          D.C. No. 2:16-cv-01447-JAM-AC

 v.
                                                MEMORANDUM*
RICHARD E. McGREEVY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Helen Le and Khang Ninh appeal pro se from the district court’s judgment

dismissing their action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Carolina Cas. Ins. Co. v. Team

Equipment, Inc., 741 F.3d 1082, 1086 (9th Cir. 2014), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Le and Ninh’s action for lack of

subject matter jurisdiction because the federal claims were too insubstantial to

confer jurisdiction. See 28 U.S.C. § 1331; Franklin v. Or., State Welfare Div., 662

F.2d 1337, 1342 (9th Cir. 1981) (“[T]he federal courts are without power to

entertain claims otherwise within their jurisdiction if they are so attenuated and

unsubstantial as to be absolutely devoid of merit.” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests and motions are denied.

      AFFIRMED.




                                          2                                       16-17308